In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00015-CR



            ZACHARY SALAZAR, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 202nd District Court
                  Bowie County, Texas
              Trial Court No. 21F-088-202




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                  MEMORANDUM OPINION

        Following an automobile collision that resulted in the death of two children, a jury found

Zachary Salazar guilty of two counts of capital murder. He was sentenced to life in prison

without the possibility of parole on each count, with the sentences to run concurrently. Salazar

appeals, maintaining that the trial court reversibly erred (1) when it admitted (a) photographs of

the deceased children at the crime scene, (b) photographs of the children’s autopsies, and

(c) photographs of the survivors’ injuries; (2) when it admitted the audio portion of an

audio\video recording of the collision; and (3) when it failed to make a finding as to Salazar’s

age at the time of the offense. Because we find (1) that the admission of the photographs of the

children’s bodies at the scene was not error, (2) that, even assuming there was error, the

admission of the photographs of the children’s autopsies and the admission of the audio portion

of the recording of the collision was harmless error, and (3) that the trial court did not err when it

failed to make a finding of Salazar’s age at the time of the offense, we affirm the trial court’s

judgment.

I.      Evidence

        Salazar’s girlfriend, Anola Jordan, lived in Dekalb, Texas, with her mother, Virginia

Leal. Salazar and Jordan began a relationship in October 2020. Jordan learned that she was

pregnant sometime in January 2021. On the evening of January 13, 2021, Jordan and Salazar

“were having a very heated discussion over text message[1] due to living arrangements.” After

the baby was born, Salazar wanted the couple to live in Texarkana where he was working at the

1
 The couple normally communicated through Facebook Messenger and Instagram. For simplicity purposes, we will
refer to their mode of communication as “messaging.”
                                                     2
time. Jordan wanted to live in New Boston where she would be close to her family and so that

her mother could help with the baby.

       The relevant messaging conversation between Salazar and Jordan began at 6:52 p.m. that

evening and ended around 9:05 p.m. Initially, they were having a normal conversation. But

around 8:09 p.m., they began talking about where they would work and live after the baby’s

arrival. At that point, the discussion appeared to become heated. At 8:40 p.m., Jordan messaged

Salazar as follows:

       I’m done. You refuse to change and won’t make some compromise for me, you
       and the future baby we are having. I will do what I need to make it easier for me
       and this baby and fighting with you over stuff like this that could be worked on
       and fixed isn’t helping considering it happens more often than not.

About nine minutes later, Salazar sent a text message to her, stating,

       This sh*t is pissing me off way more than it should tbh. Way f*cking more.
       Maybe it’s the fact that my family keeps annoying the ever loving f*ck out of me,
       and maybe it’s the fact that my sister keeps barging in and trying to look at my
       sh*t that doesn’t even pertain to her, and then b*tch because my chat is pulled up
       on my computer screen, maybe it’s the fact that I busted my f*cking a*s at work
       all day. I don’t f*cking know. But god-da*nit, if this night gets any f*cking
       worse than it already is I’m probably gonna end up killing someone, or killing
       myself. One of the f*cking two.

       After receiving seven more messages from Salazar within a six-minute period, Jordan

responded, “I told you I was done Zach. You can be in the baby’s life and I don’t expect you to

provide anything for either of us.” The last message from Salazar, which occurred at around

9:05 p.m., stated, “Then do us both a favor, and block me. Don’t come back.” Jordan complied

with his request. According to Leal, Jordan showed her a message from Salazar that said he was



                                                 3
going to kill himself or kill somebody else. As a result, Leal told Jordan that she did not think it

was a good idea for Jordan to be in a relationship with Salazar.

       Around 9:50 p.m., Salazar showed up at Leal’s home and asked Jordan to go outside with

him so that they could talk. Leal would not allow Jordan to go outside with Salazar by herself,

so she accompanied her. Immediately, Salazar began arguing with Jordan about where they

would live after the baby’s birth. Leal said that Salazar did not appear to be impaired by alcohol

or drugs. Yet, she said, “[Salazar] was aggravated, agitated raising his voice. He was cussing.

You could see the anger. It was aggressive.” When asked if she was concerned about Salazar’s

behavior toward her daughter, Leal stated, “Pregnant or not, I would have not let her [be] with

him under those circumstances. He was not okay.” Realizing that Salazar was not going to

change his behavior, Leal told him to leave her home. At that point, “[Salazar] jump[ed] off the

porch, mumble[d] something.” Leal said, “I asked him what, and then he -- it’s bad. He said,

f*ck it, I’m going to go wreck.” Salazar returned to his truck, pulled out, kicking up dirt, “and

then spun out on the road.”

       Leal said that she and Jordan went back inside the house and that, within a few minutes,

they heard sirens down the road. Leal immediately thought that Salazar had acted on his threat

“to go wreck.” After hearing the sirens, Leal and Jordan drove to nearby Highway 82, where

they were re-routed to another street. Within moments, they saw Salazar’s red truck. They

immediately made themselves known to the first responders, telling them “that [Salazar] had

stated that he intended to wreck the vehicle.” Jordan also showed a police officer the text

messages she had received from Salazar before the collision.

                                                 4
            Jordan testified that, after she received the message from Salazar about him killing

himself or someone else, she became concerned. Yet, she said that she stopped responding to his

messages “[b]ecause there [was] no in between with him.” She continued, “He will say what he

wants to say with no remorse no matter what anyone else has to say about it, whether it’s logical

or not.”

            According to Jordan, when Salazar arrived at her house, “[h]e was very tense, and then as

the conversation progressed, he started to get louder and more verbally aggressive, and he was

slowly inching forward.”2 Jordan said that, after her mother told Salazar to leave, he “very

clearly [said] f*ck it, I’ll just go wreck.” Jordan explained that she did not “take it to heart

because [she] didn’t think he would do it. [She] just figured it was an in the heat of the moment

thing because he had gotten so angry.” She also testified that it would take about two to three

minutes to travel from her home to the scene of the collision “between the lights.”

            After Salazar left, Jordan messaged her father to tell him that she had broken up with

Salazar and that he had unexpectedly come to her house in Dekalb. At 9:56 p.m., she explained

to him that her mother had made Salazar leave and that he left “threatening to wreck.”3 At

10:55 p.m., Jordan informed her father that Salazar had been involved in a wreck and that “his

truck [was] burnt to the ground.” She then explained that Salazar was being airlifted to a

hospital.




2
    Despite his aggressive behavior, Jordan said that Salazar had never been violent toward her.
3
    The jury heard that, at 9:56 p.m., people began reporting a major collision on Highway 82.
                                                            5
        Jordan also testified that, other than ADHD or ADD, she was unaware of Salazar having

any health or medical issues. She explained, however, that he had previously attempted suicide

by ingesting pills. According to her, Salazar had just broken up with his girlfriend at the time.

Later, Jordan stated that Salazar had been physically ill around January 8, 2021. “He was getting

a stuffy nose. He was clammy, possibly dehydrated, and then his parents had also come down

with Corona as well.” On January 10, Salazar messaged Jordan to tell her that he did not want to

go to work because he was “fatigued ASF.” On January 11, Salazar messaged her to tell her that

he was ready to get off work because he did not feel well.

        Although Jordan initially stated that there had been nothing wrong with Salazar’s vehicle,

she later recalled that they had messaged one another about the truck having a vibration that

needed to be fixed. She also remembered that Salazar had told her around January 2, 2021, that

he was “having air in the lines [of his truck], about power steering issues that he was having,

[and] need[ing] to go to Wal-Mart to get power steering fluid.” Later the same day, there had

also been a discussion between the couple about the truck needing a new power steering pump.

In addition, they talked about Salazar’s truck needing new wheel bearings. She explained that,

when a vehicle’s wheel bearings were not working, the vehicle “doesn’t move. You can’t drive

the [vehicle] without it causing problems or being at an angle. So you’ll be driving funny, and it

will cause wear on the tires.”4

        Around 9:50 p.m., on the evening of the wreck, Jason Reynolds was in the process of

driving to the Sonic in Dekalb. Just before he arrived, he noticed a red Ford Ranger traveling

4
 Salazar testified that his truck had been having some mechanical problems prior to the wreck but that he did not
believe the truck malfunctioned immediately before the wreck occurred.
                                                       6
toward him. Regarding the red truck, he testified, “[T]hey weren’t staying in their line -- their

lane. They were drifting over towards the middle of traffic.” Reynolds said that he “zipped over

to the shoulder and pulled in the Sonic.” As soon as he pulled into the first or second stall,

Reynolds heard “a loud boom.” He immediately turned around and saw “debris and lights kind

of flashing around. It was just chaos and dust.” According to Reynolds, he never saw the driver

of the red Ford Ranger take evasive action to avoid the collision.

        Reynolds immediately went to check on the passengers in a mini-van that had been

involved in the wreck. He said that, when he got to the vehicle, it “looked like somebody had

taken a can opener and just peeled the whole side of the van back, and there were two babies like

hanging there in baby car seats.” A few seconds later, Reynolds saw one of the passengers from

the mini-van run around the back of the vehicle screaming.5 All he could hear “was [someone]

screaming the names of other people, and then everything else was just dead quiet.” Reynolds

stated that, at the time of the wreck, he believed that it was an accident, but at trial, he testified,

“Now, I’m not sure.”

        Joann Rainer, who is James Rainer’s mother, testified that, on the evening of the wreck,

the family had made a trip to the grocery store in their mini-van. Joann described the family’s

seating arrangements in the vehicle as follows:




5
 James Rainer was the driver of the mini-van. It was later determined that it had been James’s wife, Ashley, who
ran around the back of the vehicle screaming.
                                                       7
                                        FRONT OF VAN


James Rainer (husband/father)                                        Joann Rainer (James’s mother)

J.C. (three-year-old)                     Baby J.R.                  Ashley Rainer (wife/mother)

R.B. (seven-year-old)                                                E.T. (five-year-old)


                                         BACK OF VAN

       After leaving the grocery store, they made a stop at Wendy’s to get the children some

food and then got back on the road. Shortly after that, James pulled into a gasoline station

parking lot so that he could help the children with their food. According to Joann, James had

been driving the speed limit “and everything was going fine.” Joann said that, not long after they

left the gas station, she saw a vehicle driving “just straight at [them].” After the wreck occurred,

Joann told the police at the scene that she felt like the person driving the other vehicle “was

trying to kill [them] because of the way he done it.” On cross-examination, Joann conceded that

she did not know if Salazar’s truck had any steering or braking issues or whether Salazar had any

physical or mental ailments at the time of the wreck.

       Texas Department of Public Safety (DPS) Trooper Jonathan Baldwin testified that he had

been trained in crash investigations, which included, among other things, understanding basic

speed formulas, photographing evidence, “and operating the Total Station and the Vericom,

which are instruments [DPS] use[s] to map [vehicular] fatalities.” The troopers who specialize

in those types of investigations are referred to as “crash teams.”



                                                 8
       On the evening of January 14, 2021, Baldwin was asked to investigate what he referred to

as “a crash reconstruction.” Baldwin explained, “What that is, is usually where we go, and we

are going to take the crash and not only put the vehicles back together, but answer all reasonable

questions.” Baldwin said he determines the speed of a vehicle, the origins of the vehicles, and

whether there were any vehicle defects that may have contributed to the crash. The day after the

crash, Baldwin took photographs of the area in which the wreck occurred. Without objection,

those photographs were admitted into evidence and published to the jury.

       Baldwin testified about his extensive investigation. And, contrary to Salazar’s statement

to his mother during a jail telephone call that he had slammed on his brakes at the time of the

wreck, Baldwin stated that, based on his investigation, that did not happen. He explained,

       And the path of travel, we’ve heard two different witnesses talking about him
       leaving his lane and traveling from Sonic, which we’ve already seen is a pretty
       significant distance on here. There is plenty of time in that amount of time to
       register you’re coming out of your lane, and so when we’re looking for evasive
       action, a lot of times when there’s mechanical defect, we see it all the time, if you
       blow a tire, a lot of times that vehicle is going to veer. So you’re going to begin
       over-correcting, something similar to that. If you feel like you [sic] power --
       we’ve talked about power steering earlier. If your power steering is off when
       you’re driving that vehicle, it is going to be hard to maneuver that, but you can
       still use your brakes. If your brakes go out, your steering is still a viable option.
       If your steering goes out, your brakes are normally a viable option. There’s horn.
       You know, we have horns for that exact reason. These are all ways to indicate or
       to maneuver out of a situation like this. According to the witness statements we
       have, none of this was present.

       During Baldwin’s testimony, the State offered, and the trial court admitted, a copy of an

audio/video recording that had been taken from a convenience store’s outdoor security camera

the evening of the crash. The store appeared to be located about a block away from where the

wreck had occurred. Salazar objected to the admission of the video, but his objection was
                                                9
overruled by the trial court.6 In that particular recording, the jurors heard what sounded like a

violent collision between Salazar’s truck and the Rainers’ mini-van. They then saw a ball of fire

and clearly heard at least one child or a woman repeatedly screaming. They also clearly heard

repeated screams coming from a male passenger. During almost the entirety of the video, which

was no more than ten seconds, the jurors could hear a horn continuously blaring.

        Baldwin said that the recording showed the path of the pickup truck after it collided with

the minivan. According to Baldwin, it put in perspective how fast the pick-up truck was moving.

The recording also showed sparks on the pavement that Baldwin referred to as “gouge marks,

which are indentations in the pavement.” Further, Baldwin said it showed “that when [Salazar’s]

vehicle [came] to a stop as it[ was] rolling, it[ was] already going to be in flame.”

        Dr. Stephen Hastings, a Dallas County medical examiner, performed J.C.’s and R.B.’s

autopsies. In addition to his testimony at trial, the State offered, and the trial court admitted,

Hastings’ written autopsy reports describing the children’s injuries. In regard to J.C., Hastings

described, among other things, “a gapping 6-1/4 inch full-thickness abraded laceration” to his

scalp and that “[t]he underlying bone ha[d] extensive comminuted fractures and the cranial vault

[was] externally visible.” According to Hastings, J.C.’s neck and head were badly bruised and

lacerated. His liver had been lacerated on the right side, and his pancreas, bladder, and thymus

showed evidence of hemorrhaging. There were contusions involving J.C.’s lungs and heart. In

addition, his left clavicle was “fractured laterally” and his “pelvis ha[d] an open book fracture.”

J.C.’s fingers, arms, and legs were bruised and abraded, and his left femur had been fractured.

6
 The State was allowed to replay the recording shortly after the jury saw and heard it for the first time. Again,
Salazar objected. His objection was overruled.
                                                       10
Hastings concluded that J.C. died as a result of blunt force injuries. The manner of his death was

“[h]omicide.”

            In regard to R.B., Hastings found, among other things, that his skull had been fractured in

multiple places and that there was damage to his left eye and upper eyelid. R.B.’s head and neck

were bruised and abraded. Hastings found blood in R.B.’s right external ear canal and bleeding

in his brain. His body was bruised and had multiple abrasions. R.B.’s pelvis had been fractured,

and there was a contusion of the left atrium of his heart. R.B.’s arms and legs were badly cut and

bruised in several places, and his right and left femurs were fractured. There were contusions of

the brain, heart, and right and left lungs. Hastings concluded that R.B. died as a result of blunt

force injuries. The manner of his death was “[h]omicide.”

            Twenty-two-year-old Salazar7 testified that he did not intentionally or knowingly cause

the deaths of the children, but he conceded that the messages he had written might make it

appear that he had gone “and [done] it.” Salazar said that the reason he wrote the messages was

because Jordan said that she was leaving him, that he was angry and frustrated, and that he was

venting and attempting to manipulate her. When he was asked why he would state something

like that in writing, he said, “Because I’m just really, really morbid, and I tried to make it seem

legitimate.” Salazar stated that he was “not at all” suicidal or homicidal in January 2021 and that

he had no desire to cause anybody’s death.8 According to Salazar, he was not a violent person,

explaining, “Angry, yes; violent, no.”


7
    At the time of the incident, Salazar was twenty-one years old.
8
Although he did not admit that he had ever attempted suicide, Salazar conceded that he had previously taken 15,000
milligrams of Tylenol. At that time, Salazar had been fighting with his family and he “just had a whole slough [sic]
                                                            11
            Salazar explained that he had been punishing himself “mentally” because he felt

“horrible” about the incident and he could not “take back what happened.” Salazar said he

wanted to apologize for the wreck but that he was not apologizing for intentionally or knowingly

killing the children. Instead, Salazar claimed that he “suspect[ed]” that he had had a seizure at

the time the incident occurred but that he was not certain if that is what had happened. Salazar

also explained that on the day of the wreck he had been having “little blackouts and feeling [his]

brain twitch and things of that sort, which [he had] come to find out were seizures, and they can

happen as a direct result of stress, both physical and external.”

            Salazar stated that previously he had wrecked a truck at work. At the time, he blamed his

actions on being tired and failing to pay attention. But, in hindsight, he believed that he actually

had what he referred to as “little blips.” Salazar explained that, during those “little blips,” he

would become confused and be unsure of what was going on. He claimed that he had suffered

from those types of issues all of his life but just never realized that they had been seizures.

Salazar claimed that he had suffered from several “blips” prior to leaving his house the night of

the accident, explaining, “I remember having felt what I’ve come to learn is called an aura,

which is where you’re going to have a really bad seizure, and you get this overwhelming feeling

of nervousness, of something wrong, something’s wrong, something is very wrong.”9 Salazar



of things going on, and [he] was just bad off, and [he] made a stupid decision, on an impulse decision.” He was
eventually found unconscious in the bathroom at work, and he was taken to the hospital to have his stomach
pumped. Salazar promised that he would never do something like that again because he did not want to upset his
family a second time.

9
    Specifically, Salazar stated,

                                                      12
continued, “You don’t know what, you just know something’s wrong.” In addition, Salazar had

been positive for COVID-19 at the time of the incident, which, according to the research his

mother had done, could have caused him to have a seizure.

        As a result of the wreck, Salazar suffered a skull fracture, brain hemorrhaging, and some

memory loss. He said that he still did not remember “bits and pieces here and there” about the

crash. In addition, Salazar said that, when he was four years old, he had been diagnosed with

ADHD and bipolar disorder.

        Salazar also said that, while he was in jail awaiting trial, he had suffered several seizures

and that he had been prescribed medicine to minimize their occurrences.10 According to Salazar,

the medicine caused him to be extremely aggressive, agitated, and irritable.

        The State offered, and the trial court admitted, several recordings of telephone calls

between Salazar and his parents while he was in jail. At times, during those conversations,

Salazar sounded very agitated. In one of the recordings, Salazar can be heard telling his father,

“I’m trying very, very hard . . . because I know that tomorrow I’m gonna have to put a rein on it.

And that’s all I’m going to say. Because I was so, so close.” His father attempted to interrupt

Salazar, but he continued to talk. His father then demanded, “No more, no more. Are we

understood?”



        I feel -- it seems to appear in different portions of my brain. A lot of times, it’s on the left right
        here and in the back, and those two are the ones where it like, while, I know my eyes are open, I
        completely lose sight for all of a split second, and then tinnitus in my ear rings really loud, and it
        hurts when it does it.
10
 Salazar explained that he had been prescribed 3,000 milligrams of Keppra, which he was told to take twice a day.
Salazar said it was given to him to minimize his seizures, but he thought that he “need[ed] to be on stronger
medication.”
                                                         13
       Later, in the same conversation, Salazar asked his father if he “[could] vent on

something,” to which his father told him that he was not to talk about anything “that [was] going

on [then].” Ignoring his father’s plea, Salazar then informed him that he wanted to discuss his

seizures and stated, “How can people, a.k.a., Bowie County think that I’m faking these f*cking

seizures?” Salazar’s father again told him to “stop it,” but Salazar did not comply. Salazar

asked his father whether he saw him jerk his “head to the left like [he] seen something” when he

was in the courtroom, and his father told him that he had not. Salazar said, “Well, you shoulda

cause I couldn’t tell or not, but it looked like the f*cking lights flickered [inaudible], but I

couldn’t f*cking tell.” Salazar continued, stating, “This sh*t has been going on a really f*cking

long time . . . and something was not right.” He then claimed that, while he was in jail, “[he had

been] blacking out at least once a day.” Salazar’s father told him that “[they—the parents—]

wouldn’t have known [about the seizures].”

       Next, Salazar began talking about “these gruesome-a*s pictures[,]” at which point

Salazar’s father told him that, if Salazar did not stop talking about the wreck, he “was going to

hang up.” Despite his father’s various warnings, Salazar said, “Because that’s something I really

wanna f*cking rant on.” Eventually, Salazar agreed that he needed to stop talking, but then

immediately said, “I know, I know, and that’s the same exact sh*t that got me here in the first

place.” A minute or two later, Salazar began talking about Jordan in a derogatory fashion,

stating that he “would be lying to [his father] if [he] said he didn’t want to slap her[.]” At that

point, his father raised his voice and said, “Zachary, what did I say?” Despite his father’s



                                                14
persistent pleas, Salazar continued to rant. After what turned out to be a final warning from his

father, Salazar began talking about more mundane matters.

          On another occasion, Salazar can be heard having a telephone conversation with his

mother, Teresa.      Referring to the text message he had written to Jordan that said he was

“probably gonna end up killing someone, or killing [him]self,” Salazar stated, “There’s not one

motherf*cker on this planet that ain’t said sh*t they didn’t mean.” Teresa agreed, stating,

“Everyone has.” Then she said, “You just happen to be the unlucky one that it actually f*cking

happened.”

          On another day, Teresa and Salazar discussed Salazar’s complained-of seizure just before

he crashed into the Rainers’ van. Salazar said that his first thought was to “slam that brake as

hard as [he] could.” After explaining that “hindsight is 20/20,” Teresa said, “Because if there

was a possibility that if you would have turned right, you would have hit somebody else or

somebody else would have hit you.” Salazar responded, “[N]ot down, not down that road.” He

continued, “The way that I remember it being, over to the right there was not sh*t else . . . . Over

to the right in that area it’s just grass and dirt.” “Yeah, there’s buildings, but they are way out

over yonder, yeah, but there’s buildings but they’re way out over yonder.”

          An e-mail written by Salazar on October 23, 2020, was also admitted into evidence, and

stated,

          Yanno, get f*cked over my whole life. Bullied all throughout highschool [sic],
          and now even my job. I got assaulted by my supervisor, (yes I fought back) and
          got moved to vacuuming so now I’m not even making tips. On top of that, wanna
          know what I’ve gotten for having cheated on Ally? I got payback for it with this
          girl I started falling for afterwords. (Because I didn’t feel like I deserved Ally
          after that. She deserves better. So I cut myself out of her life entirely.). I’ve been
                                                   15
            breaking down regularly at work. I’m mentally in a pretty bad place. I’ve almost
            intentionally gotten into multiple wrecks. I can’t tell you how many times I’ve
            been going 80+ and damn near went into the opposing lane just to get this shit
            done and over with and die. I won’t mention the other shit. And what??? Ty’s
            dead??? Why did . . . What????”[11]

            As a result of the collision, J.C. and R.B. were killed. E.T. had, among other injuries, a

broken leg and a broken elbow. The left side of James’s upper arm and the left and right sides of

his face were badly scraped and severely cut, requiring several stitches.

II.         Discussion

            A.       Salazar’s Rule 403 Objections to Various Photographs and the Audio
                     Portion of the Recording of the Collision

            In his first, second, and third points of error, Salazar contends that the trial court erred

when it admitted certain photographs into evidence, and, in his fourth point of error, he argues

that the admission of the audio portion of the recording of the collision was error. Salazar

maintains that the admission of the photographs and the audio portion of the recording violated

Rule 403 of the Texas Rules of Evidence, arguing that the evidence was more prejudicial than

probative.

                     1.       Standard of Review and Applicable Law

            “The admissibility of a photograph [or a recording is] within the sound discretion of the

trial judge.” Shuffield v. State, 189 S.W.3d 782, 786 (Tex. Crim. App. 2006). The decision to

admit or exclude evidence will not be overturned on appeal absent a showing that the trial court

abused its discretion. Id. at 787. Our rules of evidence favor the admission of all relevant

evidence at trial, though these evidentiary rules do provide exceptions that would exclude

11
     Salazar testified that he had not been suicidal in October 2020.
                                                             16
otherwise relevant and admissible evidence.      See TEX. R. EVID. 401.      Although relevant,

evidence may be excluded if its probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue

delay, or needless presentation of cumulative evidence. TEX. R. EVID. 403; Williams v. State,

301 S.W.3d 675, 690 (Tex. Crim. App. 2009).

       Rule 403 “creates a presumption of admissibility of all relevant evidence and authorizes a

trial judge to exclude such evidence only when there is a ‘clear disparity between the degree of

prejudice of the offered evidence and its probative value.’” Mozon v. State, 991 S.W.2d 841, 847

(Tex. Crim. App. 1999). Evidence will be considered “unfairly prejudicial” only when it has an

undue tendency to suggest that a decision be made on an improper basis, commonly an

emotional one. Id. n.7 (citing Montgomery v. State, 810 SW.2d 372, 389 (Tex. Crim. App. 1990)

(op. on reh’g). When an appellant challenges the propriety of the trial court’s admission of

evidence over a Rule 403 objection, an appellate court should consider a number of factors,

including:

       (1)    how probative the evidence is;

       (2)    the potential of the evidence to impress the jury in some irrational, but
       nevertheless indelible way;

       (3)    the time the proponent needs to develop the evidence;

       (4)    the proponent’s need for the evidence; and

       (5)   the likelihood that presentation of the evidence will consume an inordinate
       amount of time or merely repeat evidence already admitted.



                                               17
Giglioblanco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006). The reviewing court,

using an abuse-of-discretion standard, should “do more than decide whether the trial judge did in

fact conduct the required balancing between probative and prejudicial values; ‘the trial court’s

determination must be reasonable in view of all relevant facts.’” Santellan v. State, 939 S.W.2d

155, 169 (Tex. Crim. App. 1997) (quoting Rachal v. State, 917 S.W.2d 799, 808 (Tex. Crim.

App. 1996) (plurality op.)).

               2.      The Trial Court Did Not Err When It Admitted Photographs of the
                       Children’s Bodies at the Scene and Photographs of the Survivors’
                       Injuries

       In his first point of error, Salazar complains that the trial court abused its discretion when

it admitted State’s exhibits 13, 14, 17, 18, 19, 20, 21, and 22, which were photographs taken at

the scene showing the corpses of the children still in the wreckage, and State’s exhibits 23 and

24, which were photographs of one of the deceased children at the scene on top of a body bag.

       Further, in his third point of error, Salazar contends that the trial court erred when it

admitted State’s exhibits 54 through 64, which were photographs of the survivors’ injuries that

were taken after they had been treated and released from the hospital. Exhibits 54 and 55 are

photographs of Joann’s bruised leg and her badly bruised abdominal area. State’s exhibits 58

through 64 are photographs of James’s injuries, which included, among other things, facial

injuries and broken bones. Salazar contends that he did not dispute either the children’s deaths

or the survivors’ injuries and that their deaths and injuries were firmly established in the record

by other evidence. Consequently, he argues, the admission of the photographs violated Rule 403

of the Texas Rules of Evidence.

                                                18
       “A court may consider many factors in determining whether the probative value of

photographs is substantially outweighed by the danger of unfair prejudice.” Williams, 301

S.W.3d at 690. Specifically, the trial court should consider, among others, the following factors:

(1) the number of photographs, (2) the size of the photograph, (3) whether it is in color or black

and white, (4) the detail shown in the photograph, (5) whether the photograph is gruesome,

(6) whether the body is naked or clothed, and (7) whether the body has been altered since the

crime in some way that might enhance the gruesomeness of the photograph to the appellants

detriment. Id.; see also Narvaiz v. State, 840 S.W.2d 415, 429 (Tex. Crim. App. 1992).

       Here, the photographs taken at the scene were color photographs. The children appearing

in the photographs were completely clothed. The photographs did not appear to have been taken

at an unusually close range nor did they appear to be enlarged. They were reasonably limited in

quantity, and they were no more gruesome than what the responding officers and emergency

personnel found when they arrived at the scene. “Although a crime scene may be gruesome,

‘that fact alone will not [necessarily] render the probative value of [photographic] exhibits [of the

crime scene] substantially outweighed by any prejudicial effect.’” Narvaiz, 840 S.W.2d at 430

(alterations in original) (quoting Long v. State, 823 S.W.2d 259, 273 (Tex. Crim. App. 1991));

see also Williams, 301 S.W.3d at 692. Further, the photographs were not altered in any manner

that might have enhanced their gruesomeness. The same is true of the photographs of the

surviving victims that were taken not long after the wreck occurred. In sum, the photographs

were probative of the crime scene and the injuries sustained by all of the victims. The State

warned the jurors that some of the evidence it intended to present at trial would be especially

                                                 19
graphic, but, while we have no doubt that it was difficult for the jurors to see, we cannot say that

State’s exhibits 13, 14, 17, 18, 19, 20, 21, 22, 23, 24, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, or 64

were more prejudicial than probative. As a result, we do not find that the trial court abused its

discretion in admitting those photographs.

        We, therefore, overrule Salazar’s first and third points of error.

                 3.       Any Error in the Admission of the Photographs of the Children’s
                          Bodies After They Were Removed from the Scene or the Audio
                          Portion of the Recording of the Collision Was Harmless

        In his second point of error, Salazar complains of the admission of State’s exhibits 40 and

41,12 and State’s exhibits 94 and 95,13 which were photographs taken of R.B. and J.C. after they

had been removed from the scene or during their autopsies (autopsy photographs). In his fourth

point of error, Salazar contends that the trial court erred when it admitted the audio portion of an

audio/video recording of the collision. As to all of those exhibits, Salazar argues that their

probative evidentiary value was outweighed by their prejudicial effect and that the admission of

the evidence caused him harm.


12
  More specifically, State’s exhibit 40 is a color, close-up photograph of three-year-old J.C. after he had been
removed from the scene and placed on what appears to be a body bag. The photograph shows in great detail the
extensive wounds to his head. J.C.’s skull had been severely crushed. Portions of his skin, brain, and bone were
dislodged from his skull.
          State’s exhibit 41 is a color, extremely close-up photograph of J.C.’s brain after it appeared to have been
removed from his skull. With the exception of a few inches of white background on an 8 x 10-inch area, the entire
photograph shows a bright-red, glossy organ, with darker red areas dispersed throughout. Pieces of J.C.’s hair are
visible as well.
13
  State’s exhibit 94 is a color, close-up photograph of seven-year-old R.B.’s face, which shows substantial bruising
and injuries around his hairline, his left eye, and his jaw.
          State’s exhibit 95 is a color, relatively close-up photograph of R.B.’s nude body lying supine and shows
severe injuries to the side of his face, head, mouth, and ear and bruising and cuts to his arms, mid-section, groin
area, legs, ankles, and feet. The photograph also shows an extensive amount of thick stitching in a circular pattern
around the area of his heart, which indicated that the organ had been harvested for donation. What appears to be a
toe-tag is attached to his right foot.
                                                        20
            Even assuming, without finding, that the trial court erred when it admitted the children’s

autopsy photographs and the audio portion of the recording of the collision,14 the State’s use of

the complained-of exhibits did not affect Salazar’s substantial rights. To determine whether

erroneous admission of evidence amounts to reversible error, we look to Rule 44.2(b) of the

Texas Rules of Appellate Procedure, governing non-constitutional error in criminal cases. See

TEX. R. APP. P. 44.2(b). Neither appellant nor the State bears “the burden to demonstrate

whether appellant was harmed by the trial court’s error.” See Johnson v. State, 43 S.W.3d 1, 5

(Tex. Crim. App. 2001). Rather, it is this Court’s responsibility to assess, from the context of the

error, whether the judgment requires reversal because the error affected appellant’s substantial

rights. See id. “A substantial right is affected when the error had a substantial and injurious

effect or influence on the jury’s verdict.” King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App.

1997) (citing Kotteakos v. United States, 328 U.S. 750, 776 (1946)).                          In making this

determination, we review the record as a whole. Kotteakos v. United States, 328 U.S. 750, 764–

65 (1946). While we may consider whether there was overwhelming evidence of Salazar’s guilt,

we are to consider the erroneous admission of the photographs and the audio portion of the

recording of the collision in the context of the entire record. See Motilla v. State, 78 S.W.3d 352,

358 (Tex. Crim. App. 2002).

            Despite the gruesomeness of the children’s autopsy photographs and the harrowing

sounds heard in the audio portion of the recording, the jury had already learned of the

exceptionally disconcerting circumstances surrounding the children’s deaths through various


14
     We find no error in the trial court’s admission of the video portion of the recording.
                                                             21
witnesses, including testimony that a transport person “broke down emotionally” and that a

county official “became [so] overwhelmed” that another official had to be called to the scene.

Dr. Hastings, who performed the autopsies, testified in detail about the severity of the injuries

suffered by the children as a result of the collision.15 In addition, the crime scene photographs,

which were properly admitted, revealed the extent of the children’s catastrophic injuries and their

tragic results. Likewise, the photographs and the recording had little, if anything, to do with a

disputed issue at trial, which, for the most part, centered around the question of Salazar’s intent.

And, while Salazar claims that he presented a substantial amount of evidence to support his

position that a seizure caused him to crash into the Rainers’ van, the State presented not only oral

testimony that he intentionally caused the wreck, but also Salazar’s own written text message to

Jordan, which clearly stated that he was “going to kill someone or kill himself” if his evening did

not get better. While Salazar argued that we all say things we do not mean, just minutes after

sending his incriminatory text message to Jordan, he succeeded in accomplishing exactly what he

had threatened. Moreover, just a few months prior to the wreck, Salazar had stated in an email,

“I can’t tell you how many times I’ve been going 80+ and damn near went into the opposing lane

just to get this sh*t done and over with and die.” As it related to the main issue at trial, Salazar’s

own words were extremely detrimental to his defense. Lastly, in this three-day trial, which

involved the presentation of over twenty-five witnesses, the State did not over-emphasize either

the autopsy photographs or the audio portion of the recording during trial or during its opening or

closing arguments. After examining the entire record, we have a fair assurance that the admitted


15
     The trial court admitted the children’s autopsy photographs during Hastings’ testimony.
                                                           22
photographs and audio portion of the recording did not influence the jury or that it influenced the

jury only slightly in assessing Salazar’s guilt.

            Accordingly, we overrule Salazar’s second and fourth points of error.

            B.       The Trial Court’s Imposition of Two Life Sentences Without the Possibility
                     of Parole Did Not Violate the United States Constitution

            Section 12.31(b) of the Texas Penal Code provides:

                   (b)     . . . . In a capital felony trial in which the state does not seek the
            death penalty, prospective jurors shall be informed that the state is not seeking the
            death penalty and that:[16]

                            (1)     a sentence of life imprisonment is mandatory on conviction
                     of capital felony, if the individual committed the offense when younger
                     than 18 years of age; or

                             (2)   a sentence of life imprisonment without parole is
                     mandatory on conviction of the capital felony, if the individual committed
                     the offense when 18 years of age or older.

TEX. PENAL CODE. ANN. § 12.31. The statute sets out the maximum punishment for a capital

offense, and it is based on a defendant’s age.

            Salazar contends that, before he could be sentenced to life without parole, the jury was

required to make a fact-finding, beyond a reasonable doubt, that he was at least eighteen years

old at the time of the offense. Because the jury made no such finding, Salazar maintains, the

statutory maximum in his case was a life sentence with the possibility of parole.

            In support of his argument, Salazar directs us to Apprendi v. New Jersey, 530 U.S. 466,

469 (2000). In Apprendi, the United States Supreme Court held that “the Due Process Clause of

the Fourteenth Amendment requires that a factual determination authorizing an increase in the

16
     The State did not seek the death penalty in this case.
                                                              23
maximum prison sentence for an offense from 10 to 20 years be made by a jury on the basis of

proof beyond a reasonable doubt.”        Id.   In that case, the “grand jury returned a 23-count

indictment charging Apprendi” with offenses arising out of his actions in “fir[ing] several .22-

caliber bullets into the home of an African-American family that had recently moved into a

previously all-white neighborhood.” Id.

       As a part of a plea agreement, Apprendi pled guilty to “two counts (3 and 18) of second-

degree possession of a firearm for an unlawful purpose, and one count (22) of the third-degree

offense of unlawful possession of an antipersonnel bomb” and went before the trial court, non-

jury, to decide punishment. Id. at 469–70 (citation omitted). At sentencing, the State requested

that “the court . . . impose a higher ‘enhanced’ sentence on count 18 . . . on the ground that that

offense was committed with a biased purpose” as provided by a state “hate crime” law. Id. at

470. “The judge . . . concluded that the evidence supported a finding ‘that the crime was

motivated by racial bias,’” “found ‘by a preponderance of the evidence’ that Apprendi’s actions

were taken ‘with a purpose to intimidate,’” and “sentenced him to a 12-year term of

imprisonment on count 18.” Id. at 471.

       “Apprendi appealed, arguing, inter alia, that the Due Process Clause of the United States

Constitution requires that the finding of bias upon which his hate crime sentence was based must

be proved to a jury beyond a reasonable doubt.” Id. (citing In re Winship, 397 U.S. 358 (1970)).

The United States Supreme Court explained,

       Other than the fact of a prior conviction, any fact that increases the penalty for a
       crime beyond the prescribed statutory maximum must be submitted to a jury, and
       proved beyond a reasonable doubt. With that exception, we endorse the statement
       of the rule set forth in the concurring opinions in that case: “[I]t is
                                                 24
        unconstitutional for a legislature to remove from the jury the assessment of facts
        that increase the prescribed range of penalties to which a criminal defendant is
        exposed. It is equally clear that such facts must be established by proof beyond a
        reasonable doubt.”

Id. at 490 (citing Jones v. State, 526 U.S. 227, 252–53 (1999)).17 Accordingly, the United States

Supreme Court reversed Apprendi’s sentence and remanded the case to the trial court. Id. at 497

        Here, Salazar maintains that, instead of the jury making the determination of his age, the

trial court “implicitly concluded” that he was eighteen at the time of the offense. According to

Salazar, “[t]hat factual determination by the trial court violated the Supreme Court’s holding in

Apprendi.” Contrary to Salazar’s contention, we do not find Apprendi to be compelling under

the facts of this case.

        In Franklin v. State, Franklin was charged with capital murder and, as is the case here,

the State did not seek the death penalty as punishment. Franklin v. State, 579 S.W.3d 382, 384

(Tex. Crim. App. 2019). After Franklin was convicted, he was sentenced to the mandatory

sentence of life without the possibility of parole. Citing Section 12.31 of the Texas Penal Code,

Franklin appealed, maintaining “that the age of a defendant at the time of an offense is an

element of the offense that must be proven by the State.” Id. “He seems to be claiming that the

evidence is insufficient to support his sentence of life without parole because the State had the




17
  In Jones, the United States Supreme Court also held that such facts must be alleged in the indictment. Jones, 526
U.S. at 252 (holding that the carjacking statute in question created “three separate offenses by the specification of
distinct elements, each of which must be charged by indictment, proven beyond a reasonable doubt, and submitted
to a jury”).

                                                        25
burden of proof as to his age and failed to meet that burden.”18 Id. at 385. Noting that it was

tasked with construing Section 12.31, the court held,

            A review of the statutory text makes clear that the language relating to age does
            not prescribe an element of a capital murder offense but is a matter relating to
            punishment. The age of the offender comes into play only after he has been
            “adjudged guilty of a capital felony,” and the statute says that such an offender
            shall be “punished by” a certain amount depending on his age at the time of the
            offense. These quoted phrases signify a punishment matter. . . .

            The remaining question is whether the age is a punishment enhancer, and so, an
            element from a constitutional perspective that has to be proven by the State
            beyond a reasonable doubt. Appellant contends that it is, but we disagree. The
            United States Supreme Court has held that the State may “choose[] to recognize a
            factor that mitigates the degree of criminality or punishment” without being
            required “to prove its nonexistence.” We have followed this holding, concluding
            that the United States Constitution does not require the State to bear the burden of
            proof on an issue that, if answered affirmatively, would reduce, rather than
            increase, the sentence. If being under age 18 is a fact that reduces the otherwise
            applicable sentence, then a statute can place the burden of proof on the defendant
            to show that fact without violating the Constitution.

Id. at 387 (alteration in original) (footnotes omitted) (citations omitted).

            The court then went on to analyze the interaction between Sections 8.07(c) and 12.31(a)

of the Texas Penal Code. Id. at 388. Section 12.31(a) states that, when the State is seeking the

death penalty, the maximum sentence is death and the minimum sentence is life without parole.

TEX. PENAL CODE ANN. § 12.31(a). Section 8.07(c) states, “No person may, in any case, be

punished by death for an offense committed while the person was younger than 18 years.” TEX.

PENAL CODE ANN. § 8.07(c). The court first noted that Section 8.07 is found in Chapter 8,

entitled “General Defenses to Criminal Responsibility[,]” and that particular section is

“unambiguously worded as a punishment exemption.” Franklin, 579 S.W.3d at 388. Because

18
     As in Franklin, we will consider Salazar’s argument as one relating to the sufficiency of the evidence.
                                                            26
Section 8.07 is not “labeled as an affirmative defense, it should be treated like a defense, which

means the defendant has the burden to produce evidence supporting the defense, and the State

has the burden, once that is done, to disprove the defense beyond a reasonable doubt.” Id.

(footnotes omitted) (citations omitted). The court reasoned,

       “If being under age 18 is a defensive issue to the death penalty as a punishment,
       then logically, it would also be a defensive issue as to the lesser punishment of
       life without parole. The idea is that being under age 18 makes one less culpable;
       it would make[] no sense to make it more difficult to show the age exemption
       when the punishment exposure (death) is greater.”

Id. Concluding that the issue of age in Section 12.31 was a defensive issue, the court held that

Franklin had the burden to prove that he was under the age of eighteen at the time of the offense.

Because he failed to do so, his sufficiency claim was overruled. Id. at 389.

       In his brief, Salazar refers to Franklin, and he concedes that the Franklin court noted that

Apprendi did not apply to cases consisting of facts such as this one. “This is clearly a strong

argument in opposition to Salazar’s position in this issue and in favor of the State’s argument

that Apprendi v. New Jersey is inapplicable.” Yet, he goes on to argue that “this is clearly an

important constitutional issue and it is not as resolved as it might appear initially.” Noting that

the Franklin court determined that the burden of proof fell on the defendant regarding the issue

of age, Salazar posits, “But if that’s permissible, what would prevent a legislature from imposing

the maximum punishment for ALL criminal offenses and placing the burden on the defendant to

establish the applicability of any punishment mitigation facts[?]”

       Salazar’s reading of Franklin appears to be too broad. As explained above, according to

Franklin, had Salazar wished to show that he should receive a lesser punishment based on his

                                                27
age, he had the burden to prove that he was younger than eighteen years old at the time of the

offense. He did not do that.

       Furthermore, in the punishment phase of trial, which occurred around the third week of

January 2022, Salazar testified that he was twenty-two. The wreck occurred on January 13,

2021. Clearly, Salazar was over eighteen years of age at the time of the offense. Consequently,

Section 12.31(b)(1) was not even applicable to Salazar, and we find his argument to the contrary

to be without merit.

       Accordingly, we overrule Salazar’s fifth point of error.

III.   Conclusion

       We affirm the trial court’s judgment.




                                               Scott E. Stevens
                                               Justice

Date Submitted:        June 28, 2022
Date Decided:          October 7, 2022

Do Not Publish




                                                 28